            Case 1:18-cr-00824-PGG Document 39 Filed 06/11/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  x
                                                    :
UNITED STATES OF AMERICA
                                                    :     CONSENT PRELIMINARY ORDER
                - v. -                                    OF FORFEITURE
                                                    :     MONEY JUDGMENT
JUAN CARLOS DELGADO,
                                                    :     S1 18 Cr. 824 (PGG)
                         Defendant.
                                                    :
----------------------------------                  x

                WHEREAS, on or about November 14, 2018, JUAN CARLOS DELGADO (the

“Defendant”), was charged in a two-count Sealed Superseding Information, S1 18 Cr. 824 (PGG)

(the “Information”), with narcotics conspiracy, in violation of Title 21, United States Code,

Sections 846 and 841(b)(1)(A) (Count One); and money laundering conspiracy, in violation of

Title 18, United States Code, Section 1956(h) (Count Two).

                WHEREAS, the Information included a forfeiture allegation as to Count One of the

Information, seeking forfeiture to the United States, pursuant to Title 21, United States Code,

Section 853, of any and all property constituting, or derived from, any proceeds obtained, directly

or indirectly, as a result of the offense charged in Count One of the Information, and any and all

property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of, the offense charged in Count One of the Information, including but not limited to

a sum of money in United States currency representing the amount of proceeds traceable to the

commission of the offense charged in Count One of the Information that the Defendant personally

obtained;

                WHEREAS, the Information included a second forfeiture allegation as to Count

Two of the Information, seeking forfeiture to the United States, pursuant to Title 18, United States

Code, Section 982(a)(1), any and all property, real and personal, involved in the offense charged
          Case 1:18-cr-00824-PGG Document 39 Filed 06/11/21 Page 2 of 7




in Count Two of the Information, and any property traceable to such property, including but not

limited to a sum of money in United States currency representing the amount of property involved

in the offense charged in Count Two of the Information;

               WHEREAS, on or about June 20, 2019, the Defendant pled guilty to Counts One

and Two of the Information, pursuant to an agreement with the Government, wherein the

Defendant admitted the forfeiture allegations with respect to Counts One and Two of the

Information. With respect to the offense charged in Count One of the Information, the Defendant

agreed to forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any

and all property constituting, or derived from, any proceeds obtained, directly or indirectly, as a

result of the offense charged in Count One of the Information, and any and all property used, or

intended to be used, in any manner or part, to commit, or to facilitate the commission of, the offense

charged in Count One of the Information. With respect to the offense charged in Count Two of the

Information, the Defendant agreed to forfeit to the United States, pursuant to Title 18, United

States Code, Section 982(a)(l), all property, real and personal, involved in the offense charged in

Count Two of the Information, and any property traceable to such property, including but not

limited to a sum of money in United States currency representing the amount of property involved

in the offense charged in Count Two of the Information;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $50,000 in United States currency representing the proceeds traceable to the offense

charged in Count One of the Information that the Defendant personally obtained, and the amount

of property involved in the offense charged in Count Two of the Information;

                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to Count One of the Information that the Defendant personally
         Case 1:18-cr-00824-PGG Document 39 Filed 06/11/21 Page 3 of 7




obtained and the property involved in the offense charged in Count Two of the Information cannot

be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Thane Rehn of counsel, and the Defendant, JUAN CARLOS DELGADO and his

counsel, Aaron Mysliwiec, Esq., that:

               1.     As a result of the offenses charged in Counts One and Two of the

Information, to which the Defendant pled guilty, a money judgment in the amount of $50,000 in

United States currency (the “Money Judgment”), representing the amount of proceeds traceable to

the offense charged in Count One of the Information that the Defendant personally obtained, and

the amount of property involved in the offense charged in Count Two of the Information, shall be

entered against the Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JUAN

CARLOS DELGADO, and shall be deemed part of the sentence of the Defendant, and shall be

included in the judgment of conviction therewith.

               3.     All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.
         Case 1:18-cr-00824-PGG Document 39 Filed 06/11/21 Page 4 of 7




               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture /Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture /Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.




                               [LEFT INTENTIONALLY BLANK]
         Case 1:18-cr-00824-PGG Document 39 Filed 06/11/21 Page 5 of 7




               9.     The signature page of this Consent Preliminary Order of Forfeiture Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York


By:    _________________________                                     05/20/2021
                                                                    __________
       Thane Rehn                                                   DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212) 637-2354

JUAN CARLOS DELGADO



By:    _______________________                                      __________
       Juan Carlos Delgado                                          DATE



By:    ______________________                                       __________
       Aaron Mysliwiec, Esq.                                        DATE
       Attorney for Defendant
       80 Broad Street, Suite 1900
       New York, New York 10004


SO ORDERED:
                                                                     June 11, 2021
_________________________________                                   __________
HONORABLE PAUL G. GARDEPHE                                          DATE
UNITED STATES DISTRICT JUDGE
Case 1:18-cr-00824-PGG Document 39 Filed 06/11/21 Page 6 of 7
Case 1:18-cr-00824-PGG Document 39 Filed 06/11/21 Page 7 of 7
